Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM AND CONTOL METHOD THEREROF

Examiner: Adam Arciero	SN: 16/226,776	Art Unit: 1727	June 3, 2021

DETAILED ACTION
Applicant’s response filed on March 10, 2021 has been received and entered.  Claims 1-9 are currently pending.  Claim 1 has been amended.  Claims 7-9 remain withdrawn from consideration.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Suzuki et al. on claims 1, 3-4 and 6 are withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Suzuki et al. and Yumita et al. on claims 2 and 5 are withdrawn because Applicant has amended the independent claim.

Claims 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2010170927 A; as found in IDS dated October 21, 2020 and using EPO machine translation for citation purposes) in view of Lee et al. (US 2011/0136028 A1).
As to Claim 1, Suzuki et al. discloses a fuel cell system 1 comprising: a fuel exhaust gas flow path capable of allowing a fuel exhaust gas discharged from the anode to flow there through; a gas-liquid separator 37 capable of separating the fuel exhaust gas into a gas and liquid and into which the fuel exhaust gas flows via the fuel exhaust gas flow path; a circulation flow path 34 that is connected to a fuel gas supply flow path 33 via a connecting section so as to cause a gas discharge port of the gas-liquid separator (the port where the exhaust gas exits) and the fuel gas supply flow path to be in communication with each other; a connecting flow path 64 configured to cause a liquid discharge port of the gas-liquid separator to be in communication with the oxygen-containing gas supply flow path via a drain valve 611; a distribution flow path 24 in communication with fuel and oxygen supply flow paths and comprising a valve 241 capable of opening and closing (Fig. 1).  Suzuki et al. does not specifically disclose wherein the opening/closing valve is configured to allow the fuel gas in the fuel gas 
However, Lee et al. teaches of a fuel cell system wherein a distribution flow path 51 comprises an opening/closing valve 50 that is configured to allow the fuel gas in the fuel gas supply flow path to flow into the oxygen-containing gas supply flow path 31 when the valve is open (Fig. 1 and paragraph [0053]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Suzuki et al. to comprise a valve that is configured in the claimed manner because Lee et al. teaches that an improved cold-start method can be provided (paragraph [0003]).
As to Claims 3-4, Suzuki et al. discloses a controller 40 fully capable of opening and closing the valves of the system including during start-up (warming) or shutdown (Fig. 1 and paragraphs [0044]-[0045]).
As to Claim 6, Suzuki et al. discloses a temperature sensor 15 configured to detect a temperature of the fuel cell, and a controller 40 capable of adjusting the supply amount of fuel in the claimed manner (Fig. 1 and paragraph [0045]).

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2010170927 A; as found in IDS dated October 21, 2020 and using EPO machine translation for citation purposes) in view of Lee et al. (US 2011/0136028 A1) as applied to claims 1, 3-4 and 6 above and in further view of Yumita (US 2012/0183875 A1).
As to Claim 2, Suzuki et al. discloses an ejector 32 provided in the connecting section and capable of mixing a fuel gas supplied to the fuel gas supply flow path and a 
However, Yumita teaches of a fuel gas supply flow path that comprises a valve H100 that supplies a fuel gas to another valve (ejector) further downstream (Fig. 1).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell system of Suzuki et al. to comprise the claimed solenoid valve because Yumita teaches that fuel gas can be effectively transported from a source to the fuel cell (paragraph [0028]).
As to Claim 5, Suzuki et al. does not specifically disclose the claimed pressure sensor.
However, Yumita teaches of a pressure sensor P5 provided downstream of the valves of the fuel gas supply and upstream of the fuel cell (Fig. 1).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell system of Suzuki et al. to comprise the claimed pressure sensor because Yumita teaches that the supply of fuel can be effectively controlled and a fuel cell system capable of suppressing temperature change and ensuring a preferable start-up can be provided (Abstract and paragraph [0042]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727